124 F.3d 1310
Chinyere JENKINS, etc., et al., Appellants,v.STATE OF MISSOURI, et al., Appellees.
No. 96-3870.
United States Court of Appeals,Eighth Circuit
Sept. 10, 1997.

Prior report:  115 F.3d 554.
Appellees' suggestion for rehearing en banc has been considered by the court and is granted as to case No. 96-3870.   The court's opinion and judgment entered May 22, 1997, are vacated.


1
The case is set for oral argument at 2:00 p.m. on Wednesday, October 22, 1997, in the United States Courthouse in St. Paul, Minnesota.